Citation Nr: 1821983	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-19 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for perineal neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for perineal neuropathy, which he asserts is related to service.  In a May 2011 statement, the Veteran asserted that he had perineal neuropathy in service, which was misdiagnosed as an inguinal hernia.  

A January 1972 entry in the service treatment record reflects that the Veteran reported a complaint of pain in his penis.  He denied dysuria, fever, or chills.  He was diagnosed with bilateral inguinal hernia and was advised not to lift anything heavier than 10 pounds.  

Post-service treatment records reflect diagnoses of perineal neuropathy.  A private treatment record dated in 1996 reflects that the Veteran reported a one-year history of paresthesias in the genital region, which he first noticed when he was in the Armed Forces.  A February 1998 treatment record noted that he was still having pain in the perineal region.  A February 2009 private treatment record reflects a diagnosis of longstanding perineal neuropathy, probably from heavy lifting. 

In a May 2009 statement, a private physician noted a complaint of longstanding perineal neuropathy, which had not improved.  The Veteran reported a history of symptoms since he was in the Army. 

A January 2010 VA examination reflects a negative nexus opinion for inguinal hernia.  The examination did not address the etiology of perineal neuropathy.  As the Veteran has not been afforded a VA medical opinion regarding this claim, the Veteran should be afforded a VA medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for perineal neuropathy.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.

The examiner should provide a medical opinion as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed perineal neuropathy is etiologically related to or had its onset during active service.  The examiner should consider the following:  

a)  the diagnosis of inguinal hernia during service in January 1972;

b) treatment records noting a longstanding history of perineal pain since service; 

c) the May 2009 statement from Dr. M., noting a history of perineal pain dating back to when the Veteran was in the Army.   

The examiner should provide a complete rationale for the opinion.  

2.  Following the completion of the requested development, readjudicate the claim.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.  §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




